DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-8, 10-11 and 13-19 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Mar. 31, 2020 has been entered and made of record.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments dated Mar. 31, 2020 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1, 3-4, 6, 8, 10-11, 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanaullah et al. (US 2015/0268773 A1) in view of Miao (US 2018/0107249 A1).
	As to claim 1, Sanaullah teaches an apparatus to display information from a computer system (Sanaullah, Abs., “projected input and output devices adapt to a desktop environment”), comprising: 
see FIG. 3) a monitor (Sanaullah, FIG. 3, [0054], “display 16”), the monitor (Sanaullah, FIG. 3, [0054], e.g., “tablet information handling system 22”) having a main screen (Sanaullah, FIG. 3, [0054], “display 16”) separate from (Sanaullah, see FIG. 3) the peripheral information display device (Sanaullah, FIG. 3, [0054], “projection surface 60” projected by “projector 114”); 
a peripheral display controller (Sanaullah, FIG. 17, [0071], e.g., “controller 188” of “projector 50”) in circuit with (Sanaullah, see FIG. 3 and 17) the peripheral information display device (Sanaullah, FIG. 3, [0054], “projection surface 60” projected by “projector 114”).
	Sanaullah fails to explicitly teach “an on-screen display controller to cause a perimeter outline of a peripheral display information detection zone to be displayed on the main screen of the monitor, the perimeter outline covering less than an entirety of the main screen; the peripheral display controller to: access peripheral display information in a designated peripheral display area of a frame buffer memory in response to detecting a presence of display information in a main frame buffer memory in the peripheral display information detection zone, the designated peripheral display area being a sub-area of the frame buffer memory corresponding to the perimeter outline; and cause the peripheral information display device to display the peripheral display information from the designated peripheral display area of the frame buffer memory; and an input interface in circuit with a user-input sensor, the input interface to determine user-input coordinates based on a user interaction with the peripheral display information presented via the peripheral information display device, the peripheral display controller to cause updated peripheral display information from the designated peripheral display area of the frame buffer memory to be displayed based on the user interaction with the peripheral display information”.
Miao teaches the concepts of an on-screen display controller (Miao, FIG. 1, [0025], “processor 130”) to cause a perimeter outline (Miao, see FIG. 4, [0028], the perimeter outline of “extending screen 410”) of a peripheral display information detection zone (Miao, FIGS. 3-4, [0030], e.g., “in step S340, the user can move the selected or dragged display content (such as a graphical application window) to the extending screen (such as the extending screen 410 of FIG. 4)”) to be displayed on (Miao, see FIG. 4) the main screen of the monitor (Miao, FIG. 4, [0028], “the corresponding relationship between the extending screen 410 and the screen 210 (the extending screen 410 extended out from the edge on the left side of the screen 210) is related to the location relationship between the connected projector apparatus 120 and the screen 210 of the electronic device”), the perimeter outline (Miao, see FIG. 4, [0028], the perimeter outline of “extending screen 410”) covering less than an entirety of the main screen (Miao, see FIGS. 4-8); 
	the peripheral display controller (Miao, see FIG. 4, [0028], “processor 130” in association with “connection parts 142~146” and “projector apparatus 120”) to: 
		access peripheral display information in a designated peripheral display area of a frame buffer memory (Miao, FIGS. 1-4, [0025], “a processor 130 in the electronic device 110 can get the corresponding relationship of each of the connection ports located in the electronic device 110 via a preset memory unit (such as an EEPROM preset in the electronic device 110)”) in response to detecting a presence of display information in a main frame buffer memory in the peripheral display information detection zone (Miao, see FIG. 4, [0028], the perimeter outline of “extending screen 410”) of a peripheral display information detection zone (Miao, FIGS. 3-4, [0030], e.g., “in step S340, the user can move the selected or dragged display content (such as a graphical application window) to the extending screen (such as the extending screen 410 of FIG. 4)”), the designated peripheral display area being a sub-area of the frame buffer memory the perimeter outline (Miao, FIG. 3, [0026], “setting the extending screen … can be implemented by a specific hardware or firmware”); and 
		cause the peripheral information display device (Miao, FIG. 2, [0026], “projector apparatus 120”) to display the peripheral display information from the designated peripheral display area of the frame buffer memory (Miao, FIGS. 2-4, [0030], “display the display content on the projection screen 220”); and 
	an input interface in circuit with a user-input sensor (Miao, FIG. 2, [0030], e.g., the trackpad by which a user “can move the selected or dragged display content”), the input interface to determine user-input coordinates (Miao, FIG. 2, [0030], e.g., the user-input coordinates in association with the “the selected or dragged display content”) based on a user interaction with the peripheral display information presented via the peripheral information display device (Miao, FIG. 2, [0026], “projector apparatus 120”), 
	the peripheral display controller (Miao, see FIG. 4, [0028], “processor 130” in association with “connection parts 142~146” and “projector apparatus 120”) to cause updated peripheral display information from the designated peripheral display area of the frame buffer memory to be displayed based on the user interaction with the peripheral display information (Miao, FIGS. 12-13, [0037], “the computing processor 930 in the projector apparatus 900 rapidly moves the selected display content (the window application APP1) to the extending screen 411 of the projector apparatus 900 and displays the content of the window application APP1, such that the user can rapidly show the desired content and processor 130 display the window application identifier APP1 in the window user interface 1300”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “projected input and output devices adapt to a desktop environment” taught Miao, in order to provide that “user can use the external projector apparatus in a more intuitive and consistent manner without manually adjusting the corresponding relationship between the extending screen and the screen” (Miao, [0009]). 
	As to claim 3, Miao teaches the apparatus as defined in claim 1, further including a peripheral display information detector (Miao, FIGS. 1-2, [0025], “processor 130” in association with “connection ports 142~146”) to access a peripheral display information detection definition defining at least one of a user interface characteristic (Miao, FIG. 4, [0028], e.g., “the processor sets the projector apparatus 120 as the extending screen 410 extended out from the edge on the "left side" of the screen 210 of the electronic device 110, as shown in FIG. 4”), a user input characteristic, a file characteristic, or a program characteristic to trigger the detecting of the presence of the display information, the detecting of the presence of the display information being based on the display information satisfying the peripheral display information detection definition (Miao, FIGS. 2-3, [0030], “the processor displays that the setting of the connected projector apparatus 120 is complete on the screen 210, and displays the corresponding relationship between the extending screen 410 and the screen 210 (such as displaying the extending screen 410 is extended from the edge on the left side of the screen 210)”).  Examiner renders the same motivation as in claim 1.
	As to claim 4, Sanaullah teaches the apparatus as defined in claim 1, wherein the input interface (Sanaullah, FIG. 5, [0058], e.g., either “projected keyboard 118” or “projected mouse pad 120”) is further to determine a user-input type of the user interaction (Sanaullah, FIG. 5, [0058], e.g., “projected keyboard 118 dynamically switches layouts and symbols based on end user gestures”) with the peripheral display information (Sanaullah, see FIG. 5), and further system (Sanaullah, FIG. 5, [0058], e.g., “an end user changes the position of a mouse pad 120 relative to a keyboard 118 by pressing on the mouse pad and dragging the mouse pad to a desired location”).
	As to claim 6, Sanaullah teaches the apparatus as defined in claim 1, wherein the peripheral information display device (Sanaullah, FIG. 3, [0054], “projection surface 60” projected by “projector 114”) is built into at least one of a housing of the monitor (Sanaullah, see FIG. 3, [0054], e.g., “tablet information handling system 22”) or a base of the monitor.
	As to claim 8, it differs from claim 1 only in that it is the non-transitory computer readable storage medium comprising instructions executed by the apparatus of claim 1.  It recites the similar limitations as in claim 1, and Sanaullah in view of Miao teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
	As to claim 10, it recites the similar limitations as in claim 3 and Miao teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 3 for detailed analysis.
	As to claim 11, it differs from claim 1 only in that it is the method performed by the apparatus of claim 1.  It recites the similar limitations as in claim 1, and Sanaullah in view of Miao teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
	As to claim 13, it recites the similar limitations as in claim 3 and Miao teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 3 for detailed analysis.
	As to claim 14, it recites the similar limitations as in claim 4, and Sanaullah teaches them.  Please see claim 4 for detailed analysis.
new claim 16, Miao teaches the apparatus as defined in claim 1, wherein the peripheral display information is to be displayed via the peripheral information display device (Miao, FIG. 2, [0026], “projector apparatus 120”) simultaneously with the presentation of the display information in the peripheral display information detection zone on the main screen (Miao, FIGS. 3-4, [0030], e.g., “in step S340, the user can move the selected or dragged display content (such as a graphical application window) to the extending screen (such as the extending screen 410 of FIG. 4)”).  Examiner renders the same motivation as in claim 1.
	As to new claim 17, Miao teaches the apparatus as defined in claim 1, wherein the perimeter outline of the peripheral display information detection zone (Miao, FIGS. 3-4, [0030], e.g., “in step S340, the user can move the selected or dragged display content (such as a graphical application window) to the extending screen (such as the extending screen 410 of FIG. 4)”) is to be defined based on a user input (Miao, e.g., see FIG. 6, a plurality of “extending screens 221~223” may be defined and used by a user input).  Examiner renders the same motivation as in claim 1.
	As to new claims 18-19, they recite the same limitations as in claims 16-17, respectively, and Miao teaches them.  Examiner renders the same motivation as in claim 1.  Please see claims 16-17 for detailed analysis.
 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanaullah et al. (US 2015/0268773 A1) in view of Miao (US 2018/0107249 A1) and Anderson et al. (US 2012/0166993 A1).
As to claim 5, Sanaullah in view of Miao fails to explicitly teach the apparatus as defined in claim 1, wherein the peripheral display information is redaction-based peripheral display information corresponding to an internal, windowed first portion of a document bound by second cause the peripheral information display device to display the peripheral display information based on displaying the first portion of the document via the peripheral information display device exclusive of the second portions of the document. 
However, Anderson teaches the concepts recited in claim 5, as shown below:

    PNG
    media_image1.png
    670
    1430
    media_image1.png
    Greyscale

	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “projected input and output devices adapt to a desktop environment” with “extending window 410” taught by Sanaullah in view of Miao to further comprise the “screen assignment control” for each “window 506a-c”, as taught by Anderson, in order to provide that “various user applications may be allocated among a projected interface and another display (e.g., an integrated display device)” (Anderson, Abs.).
	As to claim 15, it recites the similar limitations as in claim 5 and Anderson teaches them.  Examiner renders the same motivation as in claim 5.  Please see claim 5 for detailed analysis.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sanaullah et al. (US 2015/0268773 A1) in view of Krishnakumar et al. (US 2016/0313816 A1).
As to claim 7, Sanaullah fails to explicitly teach the apparatus as defined in claim 1, wherein the peripheral information display device is built into a keyboard housing.
However, Krishnakumar teaches the concept that the peripheral information display device (Krishnakumar, FIG. 14, [0076], e.g., “visual keyboard 162”) is built into a keyboard housing (Krishnarkumar, FIG. 14, [0059], e.g., “capacitive mat display 38” that “when presenting visual images with a display, the touch surface of capacitive mat display 38 allows an end user to interact with displayed images in a manner similar to conventional LCD touchscreens”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “projected input and output devices adapt to a desktop environment” taught by Sanaullah to further comprise “capacitive mat display 38” into which “visual keyboard 162” is built, as taught by Krishnakumar, in order to provide that “end user interactions with a projected user interface as well as displayed user interfaces are more accurately tracked in a more efficient manner by coordinating detection of end user interactions by visual or structured light captured by a camera, touches capture by a desktop capacitive sensor and images presented by plural display devices all relative to a common coordinate system, such as a Cartesian coordinate system defined relative to a desktop surface and a polar coordinate system defined relative to a user and the user's detected reach characteristics” (Krishnakumar, [0009]).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Fai (US 2011/0197147 A1) teaches the concept of “a peripheral information display device in circuit with a monitor” (e.g., see FIGS. 4-5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Apr. 4, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***